Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
DETAILED ACTION
Claim Objections
xxx

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim (s) 1-2,5,7,9,11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whipple et al. (US 2011/0073718 A1;hereinafter Whipple).
Regarding claim 1 and 14, Whipple discloses a cable hanger (104;Fig.1) configured to secure cables to purlin (102), the cable hanger comprising: a first support leg (110-1); a second support leg (110-2); a landing compartment (104) positioned between the first support leg and the second support leg, the landing compartment configured to hold one or more cables (see 106); a first securing hook (see first hook on 110-1) connected to the first support leg; and a second securing hook (see second hook on 110-2) connected to the second support leg; 
Regarding claim 2 and 15, Whipple discloses, wherein the landing compartment is positioned above the first securing hook and the second securing hook ( in reversed , 104 is above 110-1 and 110-2).
Regarding claim 5 and 17 Whipple discloses, wherein the cable hanger is configured to secure cables to a hat-channel purlin (see hat shaped 102;Fig.1).

 	Regarding claim 7 and 19, Whipple discloses wherein the cable hanger is made from a single piece of material (see 104 made of a single material).  
	

Regarding claim 9, Whipple discloses method of securing one or more cables to a purlin (102), the method comprising: providing a single piece of material (104); forming, from the single piece of material, a landing compartment (104) configured to support at least a first cable (106); forming, from the single piece of material, a first securing hook (see hook on 110-1) configured to secure the single piece of material to a first flange of the purlin; and forming, from the single piece of material, a second securing hook (see hook on 110-2) configured to secure the single piece of material to a second flange of the purlin (see flanges of 102;Fig.1).

Regarding claim 11, Whipple discloses, wherein the landing compartment is positioned above the first securing hook and the second securing hook ( in reversed , 104 is above 110-1 and 110-2).
Regarding claim 12, Whipple discloses, wherein the cable hanger is configured to secure cables to a hat-channel purlin (see hat shaped 102;Fig.1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 1- 2, 4-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindorf (US3721412) in view of Whipple et al. (US 2011/0073718 A1;hereinafter Whipple).

Regarding claim 1 and 14, Kindorf discloses, in Fig.1, a cable hanger (22) configured to secure cables ( cables go through 10) to a beam (2:Fig.1), the cable hanger comprising: a first support 
 Kindorf fails to specifically disclose that the beam is a perlin.
Whipple discloses a perlin (102;Fig.7A;102 is strut).
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Whipple to modify the beam of Kindorf in order to provide structural support to a roof of a building.
	Regarding claim 2 and 11 and 15, Kindorf discloses, wherein the landing compartment is positioned above the first securing hook and the second securing hook ( compartment where 10 resides is above hooks of 25 when turned upside down).
Regarding claim 4 and 16, a modified Kindorf discloses, wherein the first support leg is parallel to a first purlin wall and the second support leg is parallel to a second purlin wall (see legs 25 parallel to wall 3 of 2; Fig.1).  
Regarding claim 5 and 12 and 17, a modified Kindorf discloses, wherein the cable hanger is configured to secure cables to a hat-channel purlin (3 is a U shaped hat;Fig.1).

Regarding claim 6 and 18, a modified Kindorf discloses wherein the first securing hook is configured to attach to a first purlin flange and the second securing hook is configured to attach to a second purlin flange (see 25 hooked on 5 and second 25 hooked on second 5;Fig.1).
Regarding claim 7 and 19, a modified Kindorf discloses wherein the cable hanger is made from a single piece of material (22 is formed from a single piece of material).
Regarding claim 8 and 13 and 20, a modified Kindorf fails to specifically disclose wherein the first securing hook and the second securing hook are substantially S-shaped.
Applying S shape to the teachings of Kindorf would be a matter of choosing aparticular shape, or configuration, of the first and second securing hook. In re Dailey, 357 F.2d 669, 149 USPQ 47(CCPA 1966) the court held that the configuration of the claimed disposable plasticnursing container was a matter of choice which a person of ordinary skill in the art wouldhave found obvious absent persuasive evidence that the particular configuration of theclaimed container was significant. Examiner found no persuasive evidence that theS- shape was significant. Therefore, it would have beenobvious for the person of ordinary skill in the art at the time of the invention to use an S-shape to modify the hooks of Kindorf in order to provide extra rigidity to the cable hanger.
 
Regarding claim 9, Kindorf discloses method of securing one or more cables to a  beam (2), the method comprising: providing a single piece of material (22); forming, from the single piece of material, a landing compartment (end of 22) configured to support at least a first cable (end of 22 supports cable with 10); forming, from the single piece of material, a first securing hook (see hook on first 25) configured to secure the single piece of material to a first flange of the beam (2); and forming, from the single piece of material, a second securing hook (see hook on second 25) configured to secure the single piece of material to a second flange of the beam (2).
Kindorf fails to specifically disclose that the beam is a perlin.
Whipple discloses a perlin (102;Fig.7A;102 is strut).
.


Claim (s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindorf (US3721412) in view of Whipple et al. (US 2011/0073718 A1hereinafter Whipple), as applied to claim 1 and 9 above, and further in view of Smith et al. (US 20160153587 A1 hereinafter Smith).
Regarding claim 3 and 10 , Kindorf fails to disclose wherein the cable hanger is formed of at least one selected from a group consisting of a single cable of steel, a single rod of steel, a single cable of galvanized steel, a single rod of galvanized steel, a single cable of zinc plated steel, a single rod of zinc plated steel, a single cable of polyvinyl chloride (PVC) coated steel, a single rod of PVC coated steel, a single cable of PVC coated galvanized steel, a single rod of PVC coated galvanized steel, a single cable of powder coated steel, a single rod of powder coated steel, a single cable of powder coated galvanized steel, a single rod of powder coated galvanized steel, a single cable of PVC coated zinc steel, a single rod of PVC coated zinc steel, a single cable of powder coated zinc steel, and a single rod of powder coated zinc steel.
Smith discloses a single cable made of steel (para 0014).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the material shown by Smith to modify the cable hanger of Kindorf in order to increase strength to the cable hanger (para 0014).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can 


/PETE T LEE/Primary Examiner, Art Unit 2848